Citation Nr: 1634657	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to a rating in excess of 10 percent for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, prior to December 17, 2014.  

3.  Entitlement to an effective date prior to February 26, 2012, for the grant of service connection for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion.  

4.  Entitlement to an effective date prior to February 26, 2012, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

5.  Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only. 

6.  Entitlement to an effective date prior to December 17, 2014, for the grant of special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.  

7.  Entitlement to an effective date prior to December 17, 2014, for the grant of Dependents' Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code.  


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to October 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, August 2014, and January 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The September 2009 rating decision denied service connection for a psychiatric disability including on a secondary basis; granted a TDIU rating, effective May 7, 2012; and granted service connection for encephalitis (later changed to encephalopathy), with residuals of slow speech and periods of fluctuating lethargy and confusion, and assigned a 10 percent rating, effective from May 7, 2012.  The Veteran appealed this decision, seeking service connection for a psychiatric disability, an earlier effective date for the grants of a TDIU and of service connection for encephalopathy, and a higher rating for encephalopathy.  
An August 2013 rating decision granted an effective date of February 26, 2012 for the awards of TDIU and service connection for encephalopathy (with a 10 percent rating); the Veteran continued his appeal for earlier effective dates for the awards (and for a rating in excess of 10 percent for encephalopathy).  

The August 2014 rating decision denied the Veteran's claim for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  

The January 2015 rating decision, the RO granted an initial 100 percent schedular rating for encephalopathy effective December 17, 2014, granted SMC based on the need for the regular aid and attendance of another person effective December 17, 2014, and granted DEA benefits under Chapter 35 effective December 17, 2014.  The Veteran appealed for earlier effective dates for the awards of SMC and DEA benefits.  Also, in consideration of the grant of a maximum 100 percent rating for encephalopathy from December 17, 2014, the Board will address the remaining issue in that regard of an initial rating in excess of 10 percent prior to that date.  

Regarding other issues raised and adjudicated during the pendency of the current appeals, the Board notes that in March 2015 and September 2015 statements, the Veteran's representative requested a statement of the case (SOC) on issues involving the assigned ratings and effective dates for the grant of service connection for dizziness and balance impairment and for fecal urgency and loose stools (claimed as bowel disturbance).  He was subsequently notified by the RO in March 2015 and September 2015 that these issues were granted [in full], so there would be no further action on the issues.  Moreover, in a November 2015 statement, the representative stated that he had not received a SOC after submitting a notice of disagreement (NOD) dated April 6, 2015 with regard to a November 2014 rating decision involving esophageal varices (wherein service connection was established for such disability with the assignment of a noncompensable rating).  However, a close review found that the NOD received in April 2015 pertains to different disabilities, and that there is not a properly filed NOD (on VA Form 21-0958) of record regarding the rating and/or effective date for the award of service connection for esophageal varices.  Therefore, the matter is not in appellate status for consideration and will not be further discussed in this decision.  

Moreover, the Board acknowledges that the issues of entitlement to a special home adaptation grant and entitlement to financial assistance to secure specially adapted housing have been perfected with the filing of a VA Form 9, Appeal to Board of Veterans' Appeals, in March 2016 but not yet certified to the Board.  The Board's review of the claims file reveals that the RO may still be taking action on these issues.  As such, the Board is not accepting jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The issues of service connection for a psychiatric disability including on a secondary basis; seeking aq rating in excess of 10 percent for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, prior to December 17, 2014; an effective date prior to February 26, 2012 for TDIU; an effective date prior to December 17, 2014, for the grant of SMC based on the need for the regular aid and attendance of another person; and an effective date prior to December 17, 2014, for the grant of DEA benefits under 38 U.S.C., Chapter 35 are being REMANDED to the AOJ.  


FINDINGS OF FACT

1.  On May 7, 2012, the RO received the Veteran's initial claim of service connection for encephalopathy; no earlier claim seeking service connection for such disability was received.  
 
2.  A September 2012 rating decision granted service connection for encephalitis (later changed to encephalopathy) with residuals of slow speech and periods of fluctuating lethargy and confusion as secondary to service-connected residuals of hepatitis with cirrhosis of the liver, effective May 7, 2012. 

3.  An August 2013 rating decision assigned an effective date of February 26, 2012, for the grant of service connection for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, based on the existence of a VA treatment record dated February 26, 2012 that initially documented the presence of hepatic encephalopathy.  

4.  The evidence does not show that due to service-connected disabilities the Veteran has loss, or permanent loss of use, of one or both feet, or one or both hands; permanent impairment of vision of both eyes; severe burn injury precluding effective operation of an automobile; or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  An effective date earlier than February 26, 2012, for the grant of service connection for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

2.  The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should address all elements of the claim, including the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim for an earlier effective date for the grant of service connection for encephalopathy, the Veteran's claim for service connection for encephalopathy was granted by the RO in a September 2012 rating decision.  Accordingly, notice was no longer required because the purpose the notice was intended to serve was fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Rather than issuing an additional notice letter in this situation concerning the "downstream" effective date element of the claim, the provisions of 38 C.F.R. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The RO sent the Veteran a SOC in February 2014.  The document addressed the "downstream" effective date element of his claim - citing applicable statutes and regulations and discussing the reasons and bases for assigning the effective date. 

Regarding the claim for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, the RO provided pre-adjudication VCAA notice by letter dated in November 2013.  The Veteran was notified of the evidence needed to substantiate the claim of service connection; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included such other pertinent elements as the effective date of an award.

Therefore, the requirements of the duty to notify under the VCAA have been fulfilled.

VA also has a duty to assist claimants in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran had the opportunity to testify at a hearing, but declined a hearing.  The RO has obtained the Veteran's service treatment records and VA treatment records.  The RO also arranged for the Veteran to undergo a VA examination in conjunction with the underlying claim for service connection for encephalopathy.  The Veteran has not identified any additional records that would aid in substantiating the claims.  

Moreover, given the nature of the claim for an earlier effective date for the grant of service connection for encephalopathy, which determination is principally based on historical records, VA has not conducted a contemporaneous medical inquiry to substantiate that claim on appeal.  38 U.S.C.A. § 5103A(d).  A medical examination is pointless where current medical evidence/opinion is irrelevant to the claim.  The Board notes that the evidence reviewed includes all statements submitted by the Veteran historically, and historical VA medical evidence relevant to the claim of service connection for encephalopathy.  As for undergoing a VA examination in conjunction with the claim for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, the Veteran has undergone various examinations, to include those in June 2012 and April 2014, which disclose whether or not his service-connected disabilities involve loss/loss of use of a hand or foot, vision impairment, burn injury, or knee or hip ankylosis.  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


      Earlier Effective Date for Grant of Service Connection for Encephalopathy 

The Veteran claims that the effective date for his award of service connection for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion should be earlier than February 26, 2012.  He has not asserted any specific allegations as to what effective date he believes is the proper date. 

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The record must contain sufficient information about the nature of the disability to be able to identify the disability for which benefits are sought.  Id.; Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009); see Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding that the mere existence of medical records cannot be construed as an informal claim, and that some intent to apply for the benefit sought has to be shown).  When VA receives an informal claim, VA is to forward an application form to the claimant.  If the formal claim is received within one year, the date of claim will be the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  The Court has also found that the language of 38 C.F.R. § 3.157 clearly states that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability").  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).

The Veteran was separated from active duty in October 1971.  His initial claim seeking compensation for encephalopathy was received by the RO on May 7, 2012.  In that claim, he asserted that the encephalopathy was secondary to his liver condition (service connection was in effect for residuals of hepatitis with cirrhosis of the liver), and he furnished evidence in the form of medical extracts pertaining to hepatic encephalopathy.  After the Veteran underwent a VA examination in June 2012, which yielded an opinion relating the Veteran's encephalopathy to his liver cirrhosis, the RO in a September 2012 rating decision granted his claim of service connection for encephalitis (later amended to encephalopathy) with residuals of slow speech and periods of fluctuating lethargy and confusion as secondary to service-connected residuals of hepatitis with cirrhosis of the liver, effective May 7, 2012.  An August 2013 rating decision assigned an effective date of February 26, 2012 for the grant of service connection for encephalopathy, reasoning that there was clear and unmistakable error in the assignment of the May 7, 2012 effective date due to the existence of a VA treatment record dated February 26, 2012 that initially documented the presence of hepatic encephalopathy.  According to the RO, VA regulations allowed for a medical record to "suffice as a claim for service connection for a secondary condition when a doctor provides an opinion causally connecting the secondary condition to the service-connected condition, or the secondary condition is shown in competent medical journals or treatises to be a common complication of the primary, service-connected condition."  

The record does not show that a formal or informal claim for encephalopathy was received before February 26, 2012.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  That is, after reviewing the claims file, the Board finds that between the date of his discharge from service in October 1971 and the RO's assigned effective date of February 26, 2012, there is no evidence to show that the Veteran ever expressed an intent to file a claim for disability benefits (compensation) for encephalopathy.  As the Veteran's claim was received more than a year following separation from active service, the effective date of an award of service connection for encephalopathy cannot be the day following his separation from active service, or any other day within the year after separation from service.  Rather, the correct effective date is the date of receipt of the claim.  

The record reflects that the earliest statement in which the Veteran communicated his intent to apply for service connection for encephalopathy was received on May 7, 2012.  Therefore, this is the date of claim, and correct effective date.  It is acknowledged, however, that the RO assigned February 26, 2012 as the date of claim, finding that a VA medical record of that date provides the initial documentation of a diagnosis of encephalopathy.  As earlier noted, the law provides that the effective date is the latter date between the date of receipt of claim and the date entitlement arose.  The RO assigned the date entitlement arose, also deeming it as the date of claim in this case.  The RO in the February 2014 SOC explained that the law in secondary service connection cases permitted the assignment of an effective date on the date shown by the medical record for the existence of the disability.  The RO asserted, much like it did in the August 2013 rating decision, that in secondary service connection cases VA regulations permitted a VA medical record to "suffice as a claim for secondary service connection, if, at the time of the medical record, either a doctor gives an opinion causally connecting the secondary condition to the service-connected condition, or the secondary condition is shown in competent medical journals or treatises to be a common complication of the primary, service-connected condition."  The RO found that the February 26, 2012 medical record, in which "hepatic" was related to the Veteran's encephalopathy, was essentially a doctor's opinion causally connecting the two disabilities, and as such the record may be deemed the Veteran's date of claim.  

The Board does not find that the law makes a distinction between direct service connection and secondary service connection claims when considering the proper effective date to assign.  Further, it appears that the RO misconstrued the application of 38 C.F.R. § 3.157, which was listed as one of the pertinent regulations in the February 2014 SOC.  This VA regulation allows for the acceptance of a report of examination or hospital as an informal claim for benefits, yet significantly it is applicable to increased rating claims and not to service connection claims, as is the case here.  MacPhee v. Nicholson, 459 F. 3d 1323, 1327 (Fed. Cir. 2006). 
The operative date in this case for purposes of assigning an effective date for an award of service connection is the date of VA receipt of the claim, which comes after the date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The RO assigned February 26, 2012 as the effective date for the award of service connection for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, and for the reasons articulated above, an effective date earlier than February 26, 2012 is not warranted. 

Financial Assistance in the Purchase of an Automobile or Other Conveyance and Adaptive Equipment, or Adaptive Equipment Only

A certification of eligibility for financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902(a), (b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."  See also 38 C.F.R. § 4.63.  

Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.  An example under 38 C.F.R. § 3.350(a)(2) and § 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.  These examples provided in the regulations are not an exhaustive list of manifestations of loss of use of a foot or hand. 

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance; and that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369, 373 (1999). 

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In November 2013, the Veteran filed an application for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  Specifically, he indicated that he was applying for a van.  He did not assert or otherwise indicate which of his service-connected disabilities required the accommodation of a van.    

The Veteran's service-connected disabilities are now:  encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, rated 100 percent (since December 17, 2014); residuals of hepatitis with cirrhosis of the liver, fecal urgency and loose stools, and esophageal varices, rated 60 percent (since February 26, 2012); dizziness and balance impairment, rated 30 percent (since February 26, 2012); diabetes mellitus type II, rated 20 percent (since May 3, 2011); bilateral hearing loss, noncompensable (since August 20, 2010); and erectile dysfunction, noncompensable (since June 28, 2012).  He has also been awarded a TDIU rating, effective from February 26, 2012; SMC for the loss of use of a creative organ, effective from June 28, 2012; and SMC on account of the need for the regular aid and attendance of another person, effective December 17, 2014.  

Over the period of the appeal the Veteran has undergone numerous VA examinations to assess the nature and severity of his service-connected disabilities, and to assess the need for regular aid and attendance.  He has also been treated at the VA on an outpatient for various ailments.  The evidence does not show that one or more of his service-connected disabilities causes vision impairment or includes a severe burn injury.  Nor is there evidence that such disabilities involve or cause ankylosis of a knee or hip.  Further, objective evidence shows that the Veteran did not have actual loss of a hand or foot.  As to the question of whether there was permanent loss of use of one or both hands or one or both feet, the evidence indicates that while there is a requirement for assistance for locomotion, there is no loss of use of a hand or foot as defined for VA rating purposes.  

For example, a June 2010 VA outpatient record indicates that in regard to his gait and mobility, the Veteran used a mobility device, or walked with hesitation or impaired balance.  On a June 2012 VA examination to assess neurological disability, the diagnosis was encephalopathy secondary to liver cirrhosis.  At that time, the Veteran's gait was normal, and he had full strength in his upper and lower extremities.  He did not require any assistive devices for locomotion.  An October 2012 mobility evaluation note indicates that the Veteran did not use assistive devices for ambulation but that he had a slow gait.  He reportedly could walk short distances until his legs eventually gave out due to pain and he had to sit down.  He requested a scooter and was recommended for a walker and an electric mobility device (it was noted he met the criteria for issue of such based on his hepatitis, liver cirrhosis, asthma, and peripheral neuropathy, which limited his ability to perform long distance community mobility by ambulation or manual wheelchair propulsion).  A March 2014 VA addendum report indicates that the Veteran reported the regular use of a walker and the occasional use of a scooter, on account of his gait due to encephalopathy.  On an April 2014 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran's gait was slow and unstable, and he required an aid such as a cane, brace, crutch, or the assistance of another person (the particular aid was not specified) for locomotion beyond one block.  On a September 2014, December 2014, and February 2015 gastroenterology clinic notes, he was observed to walk in on his own and was not using a scooter, wheelchair, or walker.  On a July 2015 home health note, the Veteran was visited at home and he was ambulating while using his single-point cane; it was noted that he had an antalgic gait due to low back pain, had a good stride length, and was steady overall.  The Veteran reported instances of instability, although his balance was good overall, and it was felt he would benefit from the use of an ambulatory aid at all times.  He requested a lightweight transport chair for use outside the home.  The combination of a possible labrum tear, chronic back pain, and use of a manual wheelchair over longer distances were discussed as possible contributions to pain exacerbation.  Regarding upper and lower extremity functionality, he had full range of motion and strength.  On a November 2015 anesthesia consult note, the Veteran reported using a gait-aided assistive device (walker, cane, and scooter); he indicated he could tolerate walking two blocks before having to stop.  A January 2016 nursing patient plan of care notes the Veteran walked during the day for very short distances (using crutches, cane or walker).   

The issue to be addressed by the Board is whether the Veteran's service-connected disabilities meet the requirements for financial assistance for the purchase of an automobile or other conveyance and/or adaptive equipment.  

As noted previously, there is no evidence to suggest ankylosis of either knee or hip (service-connected or otherwise); medical evaluations and testing repeatedly indicate capacity for motion and strength in these joints.  The Veteran does not contend, and the evidence does not suggest, that there has been any pertinent (service-connected or otherwise) severe burn injury precluding effective operation of an automobile.  The Veteran does not have service-connected vision impairment, and he has not lost either of his hands or feet.  There is also no suggestion that he has lost the use of either hand such that no effective function remained other than that which would be equally well served by an amputation stump with suitable prosthetic appliance.

The Board has also carefully considered whether the Veteran has permanent loss of use of one or both feet, qualifying for the sought financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.  The Board acknowledges that the Veteran requires the regular aid of assistive devices, including a cane, scooter, and wheelchair for locomotion.  However, for the purposes of this analysis, the term "loss of use" of a foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The Board is unable to find that the Veteran has lost the use of either of his feet.  His lower extremities are shown to retain function with adequate, if not full, strength and range of motion.  Assistive devices are needed for his risk of falling due to unsteady gait.  He has demonstrated that he can ambulate without any devices for short distances, but that aids were used to prevent falls.  The Board observes that the examples, noted above, that are provided by 38 C.F.R. § 3.350(a)(2) with regard to defining "loss of use" of a foot, while not exhaustive, are nevertheless instructive.  The deficits involving the Veteran's foot functions do not match these examples, nor do they otherwise reflect functional loss equivalent to the examples or the other language of the regulatory definition.  It is therefore the Board's judgment that the disability picture presented by the medical record does not support a finding that the Veteran's feet retain no more functional value than would be provided by amputation with suitable prosthetic appliance.  

As detailed above, at least one out of several legal criteria must be satisfied to establish eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment; as the Veteran has not met any of them, his claim must be denied and the benefit of the doubt doctrine does not apply.
ORDER

An effective date prior to February 26, 2012, for the grant of service connection for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, is denied.  

The appeal seeking financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only, is denied.   


REMAND

Regarding the claim of service connection for a psychiatric disability, to include as secondary to service-connected disabilities, the Veteran underwent several VA psychiatric examinations, including an examination in December 2014.  Pursuant to a Board remand in May 2015, the RO obtained additional (addendum) VA medical opinions in July 2015 and September 2015, to address the question of the nature and etiology of any psychiatric disability.  After these medical reports were added to the claims file, the case was returned to the Board for its appellate consideration before the RO had an opportunity to review the medical opinions and adjudicate the claim in the first instance.  Therefore, to ensure due process, the Board is sending the case back to the RO for its consideration of the additional VA medical evidence.  To that end, the RO must ensure that the etiologic opinions are adequate to decide the claim.  Preliminarily, it appears that in the September 2015 VA addendum report, the examiner indicates that symptoms of the Veteran's psychiatric disorders may be separated from his symptoms of neurocognitive disorder, while in the December 2014 report it was indicated that it was not possible to differentiate such symptoms.  

Furthermore, the Board finds that the following issues are inextricably intertwined with the above-discussed service connection claim:  an initial rating in excess of 10 percent for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, prior to December 17, 2014; an effective date prior to February 26, 2012, for TDIU; an effective date prior to December 17, 2014, for the grant of SMC based on the need for the regular aid and attendance of another person; and an effective date prior to December 17, 2014, for the grant of DEA benefits under Chapter 35 of Title 38, United States Code.  That is, a favorable decision on the service connection claim would potentially impact the decision on the claims.  Consequently, the appropriate course of action is to defer appellate review of the extraschedular matter until after the RO has addressed the newly appealed issues.

Accordingly, the case is REMANDED for the following:

1.  In regard to the claim of entitlement to service connection for a psychiatric disability to include as secondary to service-connected disability, the AOJ should review the electronic record (including the VA records and examination reports received subsequent to the supplemental SOC (SSOC) in April 2014) and arrange for any further development indicated.  To that end, the AOJ should ensure the adequacy of the VA examination reports of December 2014, July 2015, and September 2015, to include reconciling any conflicting opinions, such as whether symptoms of the Veteran's psychiatric disorders may be separated from his symptoms of neurocognitive disorder (as indicated in the September 2015 report) or whether it was indicated that it was not possible to differentiate such symptoms (as indicated in the December 2014 report).  

2.  Thereafter, the AOJ should adjudicate the claims of service connection for a psychiatric disability to include as secondary to service-connected disability; an initial rating in excess of 10 percent for encephalopathy with residuals of slow speech and periods of fluctuating lethargy and confusion, prior to December 17, 2014; an effective date prior to February 26, 2012, for TDIU; an effective date prior to December 17, 2014, for the grant of SMC based on the need for the regular aid and attendance of another person; and an effective date prior to December 17, 2014, for the grant of DEA benefits under Chapter 35 of Title 38, United States Code.  If any of these benefits sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


